 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9 In re: International Judicial Assistance in:           CASE NO. 2:21-mc-00062-RSL

10 BAO SUEIRO GERMAN SERGIO,                              ORDER APPOINTING
                                                          COMMISSIONER PURSUANT TO
11                                  Plaintiff,            28 U.S.C. § 1782

12          v.

13 DESPEGAR.COM.AR S.A.,

14                                  Defendant.

15
            Upon application of the United States of America, on behalf of Hernan Felix Krzyszycha,
16
     Judge in charge of First Instance Court in Civil and Commercial Matters No. 8 in and for the city of
17
     Mar del Plata, Argentina, seeking information from Expedia (Travelscape, LLC) (“Expedia”) who
18
     resides within the jurisdiction of this Court, for use in a judicial proceeding in Argentina and the
19
     Court having read the Letter of Request (Exhibit A to the Declaration of Christina Fogg, Dkt. 1-2),
20
     from Judge Hernan Felix Krzyszycha, and being fully informed in the premises, it is hereby
21
            ORDERED, pursuant to the authority contained in 28 U.S.C. § 1782 that Christina Fogg,
22
     Assistant United States Attorney for the Western District of Washington, is hereby appointed as
23
     Commissioner to take such steps as are necessary to obtain information from Expedia in conformity
24

      ORDER APPOINTING COMMISSIONER                                               UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      PURSUANT TO 28 U.S.C.§ 1782(a) - 1
                                                                                   SEATTLE, WASHINGTON 98101
      CASE NO. 2:21-mc-00062-RSL                                                         (206) 553-7970
 1 with the Letter of Request (as set forth in Exhibit A to the Declaration of Christina Fogg, Dkt. 1-2),

 2 to certify the information provided by Expedia in response thereto, to submit such answers to the

 3 United States Attorney for the Western District of Washington for transmission to the Office of

 4 International Judicial Assistance, United States Department of Justice, and to do all else that may be

 5 necessary for the accomplishment of the purpose of this Order.

 6

 7          Dated this 8th day of June, 2021.
 8

 9                                                Robert S. Lasnik
                                                  United States District Judge
10

11

12

13
     Presented by:
14
   TESSA M. GORMAN
15 Acting United States Attorney

16
   s/ Christina Fogg
17 CHRISTINA FOGG, WSBA #40159
   Assistant United States Attorney
18 United States Attorney’s Office
   700 Stewart Street, Suite 5220
19 Seattle, Washington 98101-1271
   Phone: 206-553-7970
20 Fax: 206-553-4073
   E-mail: christina.fogg@usdoj.gov
21

22

23

24

      ORDER APPOINTING COMMISSIONER                                             UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      PURSUANT TO 28 U.S.C.§ 1782(a) - 2
                                                                                 SEATTLE, WASHINGTON 98101
      CASE NO. 2:21-mc-00062-RSL                                                       (206) 553-7970
